                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

 SAMUEL DANTZLER,

           Petitioner,                             Case No. 13-14764
                                                   Honorable Laurie J. Michelson
 v.

 RANDEE REWERTS,1

           Respondent.


       OPINION AND ORDER DENYING PETITIONER’S MOTION FOR
  RECONSIDERATION [29] AND MOTION TO EXPAND THE CERTIFICATE OF
   APPEALABILITY [30] AND GRANTING PETITION FOR APPOINTMENT OF
                            COUNSEL [31]


       Samuel Dantzler came before this Court seeking habeas corpus relief from his Michigan

state court conviction for first-degree murder. The Court carefully considered each of Dantzler’s

10 claims, but ultimately denied habeas corpus relief. (See ECF No. 27.) The Court did grant a

certificate of appealability for Dantzler’s fifth and eighth habeas claims relating to ineffective

assistance of counsel for failure to secure independent DNA testing or a DNA expert to testify at

trial. (ECF No. 27, PageID.2242–2243.) Dantzler now asks the Court to reconsider its denial of

his fifth and eighth habeas claims. (ECF No. 29.) Separately, Dantzler also asks the Court to

expand the certificate of appealability to include claims two and seven (ECF No. 30) and to appoint

appellate counsel (ECF No. 31). For the reasons that follow, the Court will deny Dantzler’s motion




       1
          The proper respondent in a habeas case is the warden of the facility where the petitioner
is incarcerated. See Edwards v. Johns, 450 F. Supp. 2d 755, 757 (E.D. Mich. 2006). Thus, the
Court substitutes Warden Randee Rewerts, the current warden at the Carson City Correctional
Facility, in the caption.
for reconsideration and motion to expand the certificate of appealability. The Court will grant

Dantzler’s petition for appointment of counsel.

                                                  I.

       Dantzler was convicted of first-degree murder by a jury in Michigan state court.

       During the trial, the key piece of evidence against Dantzler was a black knit cap found at

the crime scene. Testing identified Dantzler’s DNA on the hat, as well as additional DNA samples

that could not be positively identified. (ECF No. 7-14, PageID.772–773, 775–778, 785.) Dantzler’s

trial counsel requested and was granted funds to hire an independent expert to analyze the DNA

evidence, but he failed to actually obtain additional testing or an expert for trial. (ECF No. 7-18,

PageID.1159.) There was some other limited evidence linking Dantzler to the crime, including

testimony from the victim’s mother, Janet Burt, that a gold car seen outside her home before the

murder was Dantzler’s car and speculation that Dantzler had a motive to commit the crime because

the woman beaten by the victim was his niece. (ECF No. 7-13, PageID.598–599; ECF No. 7-15,

PageID.969.) Additionally, the jury heard testimony from Dantzler himself as well as Dantzler’s

alibi witness. (ECF No. 7-15, PageID.977–980, 930–932.)

       Dantzler appealed his conviction and later filed a motion for relief from judgment in state

court. All were denied.

       Dantzler filed a petition for writ of habeas corpus in this Court. (ECF No. 1.) The Court

stayed the case so that Dantzler could return to state court to exhaust his ineffective assistance of

counsel claims. (ECF No. 10.) After those claims were denied, Dantzler returned to this Court and

filed a supplemental brief raising a total of 10 claims for relief. (ECF No. 11.) Ultimately, the

Court denied Dantzler’s habeas petition on the merits, but granted him a certificate of appealability

on two claims. (ECF No. 27.) Dantzler now seeks reconsideration of the Court’s denial of his



                                                  2
habeas petition. In the alternative, Dantzler requests that the Court expand the certificate of

appealability to include two additional claims and appoint counsel for his appeal.

                                                   II.

                                                   A.

        Local Rule 7.1 permits a party to move for “rehearing or reconsideration . . . within 14 days

after entry of the judgment or order.” E.D. Mich. L.R. 7.1(h)(1). The moving party must

“demonstrate a palpable defect by which the court and the parties and other persons entitled to be

heard on the motion have been misled” and then “show that correcting the defect will result in a

different disposition of the case.” E.D. Mich. L.R. 7.1(h)(3).

                                                   B.

        To try to demonstrate there was a palpable defect that affected the Court’s opinion,

Dantzler points to a portion of his trial transcript in which a forensic biologist for the Detroit Police

Department testified that the hat could not be retested because it had been handled. (ECF No. 29,

PageID.2256.) Dantzler suggests that this fact was overlooked by the Court and led to a palpable

defect in the Court’s analysis of his ineffective assistance of counsel claim. But whether the hat

can ever be retested does not—and cannot—change the Court’s conclusion.

        The Court denied Dantzler’s claim of ineffective assistance of counsel related to DNA

testing of the hat for multiple reasons. First, the Court held that the state court’s rejection of the

claim, which held that the trial counsel’s performance was not deficient, was not unreasonable

under 28 U.S.C. § 2254(d), the Antiterrorism and Effective Death Penalty Act of 1996

(“AEDPA”). Second, the Court found that even if counsel’s performance were found to be

deficient, Dantzler could not establish prejudice, as required under Strickland v. Washington, 466




                                                   3
U.S. 668, 694 (1984). The Court found that the benefits an independent DNA expert could have

provided were too speculative to establish prejudice.

          Dantzler argues here that he is forever prejudiced because the hat was tainted during the

trial and it can never be retested for other DNA matches. But this unfortunate truth is not enough

to meet the legal definition of prejudice: “there is a reasonable probability that, but for counsel’s

unprofessional errors, the result of the proceeding would have been different.” Strickland, 466 U.S.

at 694.

          The fact that the hat may never be able to be retested does not change the speculative nature

of Dantzler’s prejudice claim and does not establish a reasonable probability of a different

outcome. Thus, the Court’s analysis of Dantzler’s ineffective assistance of counsel claims remains

unchanged.

          Dantzler also argues that because the hat cannot be retested, any speculation should be in

his favor. (ECF No. 29, PageID.2250.) But the law regarding due process says otherwise. When

the state fails to preserve evidence “of which no more can be said than that it could have been

subjected to tests, the results of which might have exonerated the defendant,” a defendant must

show “(1) that the government acted in bad faith in failing to preserve the evidence; (2) that the

exculpatory value of the evidence was apparent before its destruction; and (3) that the nature of

the evidence was such that the defendant would be unable to obtain comparable evidence by other

means.” Monzo v. Edwards, 281 F.3d 568, 580 (6th Cir. 2002) (citing Arizona v. Youngblood, 488

U.S. 51, 57 (1988)).

          Dantzler has not made any allegation of bad faith on the part of the prosecution in failing

to preserve the DNA evidence on the hat. And any such allegation would constitute a separate

habeas claim not before this Court.



                                                    4
        Thus, Dantzler cannot establish a palpable defect in the Court’s opinion denying his habeas

petition which would lead to a different outcome.

                                                  III.

        Dantzler separately asks the Court to expand the certificate of appealability it granted to

include two additional claims: his second habeas claim, that constitutionally insufficient evidence

was presented at trial to prove his guilt beyond a reasonable doubt, and his seventh claim, that trial

counsel was ineffective for failing to investigate and present evidence that Dantzler had sold his

gold car before the murder. (ECF No. 30.)

        In its opinion denying Dantzler habeas relief, the Court found that § 2254(d) applied to

both Dantzler’s second and seventh habeas claims.

        For Dantzler’s second claim, the Court found that the state court’s rejection of the

sufficiency of the evidence claim was not objectively unreasonable and thus was entitled to

deference under AEDPA.

        In light of the substantial deference required under § 2254(d), the Court finds that

reasonable jurists would not debate the resolution of this claim and so a certificate of appealability

on the second habeas claim is not warranted.

        For Dantzler’s seventh claim, regarding ineffective assistance of counsel related to the

investigation of a car allegedly owned by Dantzler, the Court also applied § 2254(d) and held that

it was reasonable for the state trial court to find that trial counsel’s conduct related to investigation

of the car was not ineffective.

        Dantzler attempts to introduce new evidence relating to this claim by including a

photograph of the car in question and declaring unequivocally that he did not own either a “gold”

or “old” car at the time of the murder. But this motion is not the appropriate place to introduce new



                                                   5
evidence. Nor would new evidence be able to change the conclusion that the state court’s analysis

was reasonable based on the evidence it had before it.

          For the reasons outlined in its prior opinion, the Court finds that reasonable jurists would

not debate the resolution of the seventh claim and so a certificate of appealability is not warranted.

                                                  IV.

          Dantzler has also petitioned the Court for appointment of counsel. (ECF No. 31.)

          District courts have the discretion to appoint counsel for a habeas petitioner seeking relief

under § 2254 “when the interests of justice so require.” See 18 U.S.C. § 3006A(a)(2). When

evaluating a request for appointment of counsel, courts should consider the petitioner’s “financial

resources, the efforts of plaintiff to obtain counsel, and whether plaintiff’s claim appears to have

any merit.” Henry v. City of Detroit Manpower Dep’t, 763 F.2d 757, 760 (6th Cir. 1985). Other

factors the court may consider include “the nature and complexity of the case” and “the indigent’s

ability to present the case.” Burns v. Brewer, No. 2:18-CV-10937, 2019 WL 5653252, at *2 (E.D.

Mich. Oct. 31, 2019) (quoting Sellers v. United States, 316 F. Supp. 2d 516, 522 (E.D. Mich.

2004)).

          In the case of Dantzler, these factors weigh in favor of appointment of counsel. Dantzler is

currently incarcerated with limited financial resources. And Dantzler has been unable to secure an

attorney on his own. The Court has granted Dantzler a certificate of appealability on two issues in

his habeas petition because the Court believes that reasonable jurists could disagree with the

Court’s conclusion and it is possible that Dantzler’s case has merit. Dantzler also points out that

the question on appeal will involve complicated and technical issues of DNA analysis, which

would be particularly difficult for Dantzler to research and brief without legal representation.




                                                    6
                                                 V.

       For the reasons outlined above, Dantzler’s motion for reconsideration (ECF No. 29) and

motion to expand the certificate of appealability (ECF No. 30) are DENIED.

       Dantzler’s petition for appointment of counsel (ECF No. 31) is GRANTED. Pursuant to

Dantzler’s request, the Court hereby orders the appointment of the Federal Defender’s Office to

represent Dantzler in his appeal to the Sixth Circuit.

       SO ORDERED.

         Dated: January 13, 2020


                                      s/Laurie J. Michelson
                                      LAURIE J. MICHELSON
                                      UNITED STATES DISTRICT JUDGE




                                      CERTIFICATE OF SERVICE

       The undersigned certifies that a copy of the foregoing document was served on the

attorneys and/or parties of record by electronic means or U.S. Mail on January 13, 2020.


                                              s/Erica Karhoff
                                              Case Manager to
                                              Honorable Laurie J. Michelson




                                                  7
